Citation Nr: 1437594	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-03 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel




INTRODUCTION

The Veteran served on active duty from November 1958 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Board remanded the case for further development in February 2012.  

During the pendency of the appeal, the RO granted service connection for tinnitus in a March 2012 rating decision.  As such, that issue is no longer on appeal.

A review of the Virtual VA paperless claims processing system shows an August 2014 appellate brief that has been considered by the Board.  The remaining documents are either duplicative of evidence currently of record or irrelevant to the issue on appeal.  There are no documents for this claim in the Veterans Benefits Management System (VBMS) paperless claims processing system. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary as the March 2012 VA opinion did not fully comply with the February 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

This claim was previously remanded to obtain clarification of the April 2009 VA opinion.  In pertinent part, the April 2009 VA examiner rendered a medical opinion stating that the Veteran's bilateral hearing loss was not related to his military service. Nevertheless, the Board noted that her rationale was primarily based on the fact that the Veteran was not shown to have hearing loss in service or for many years thereafter. She did not discuss the possibility of a delayed onset, nor she indicate how hearing loss generally presents or develops as a result of noise exposure. 

As stated in the February 2012 Board remand, Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss. 

Following the Board's remand, a second VA medical opinion was obtained in March 2012.  The examiner again noted that the Veteran's audiograms shortly after service were within normal limits, but she did not explain the significance of the delayed onset.  

Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's bilateral hearing loss

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the Veteran's claims folder to the March 2012 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any hearing loss that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including any available service treatment records, post-service medical records, and statements. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure therein. 

In rendering his or her opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause. 

In other words, if the examiner still finds the gap in time to weigh against the claim, he or she should explain why the delayed onset was significant.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  After completing this action, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph. 

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



